 188DECISIONS OF NATIONALLABOR RELATIONS BOARDFirstHealth Care Corporation d/b/a Hanford HouseHealth CareandHospital&InstitutionalWorkersLocal 250, Service Employees International Union,AFL-CIO,Petitioner.Case 20-RC-11503April 25, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING, KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsentElection,executed by the parties andapproved by the Acting Regional Director on August3, 1973, an election by secret ballot was conductedon September 5, 1973, under the direction andsupervision of the Acting Regional Director forRegion 20, among the employees in the unitdescribed below. At the conclusion of the election,the partieswere furnished a tally of ballots whichshowed that, of approximately 54 eligible voters, 47cast ballots,of which 35 were for, and 1\1 against, thePetitioner.There were no challenged ba lots and onevoid ballot.On September 12, 1973, the Employer iled timelyobjections to the election. The ActingRegionalDirector conducted an investigation of the objectionsand thereafter, on November 8, 1973, issued andserved on the parties her Report on Objections. Inher report, the Acting Regional Director recom-mended that the Employer's objections be overruledin their entirety, and that the Petitioner be certifiedas the collective-bargaining representative of theemployees in the unit described below. Thereafter,the Employer filed timely exceptions to the ActingRegionalDirector's Report on Objections.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthemeaningof the Act, and it will effectuate thepoliciesof the Act to assert jurisdictionherein.2.The Petitioner is a labor organizationclaimingto representcertain employees of the Employer.3.A question affecting commerceexists concern-ing the representationof theemployees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.IE.g,Hobart Manufacturing Company,92 NLRB 203;InternationalShoeCompany,123 NLRB 682,Northlake Convalescent Hospital,173 NLRB 992,Sprague Ponce Company,181NLRB 281;National ElectricCori Div.McGraw Edison,184 NLRB 6914.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All employees of the Employer at its Hanford,California, operations, excluding registered nurs-es, office clericals, guards, watchmen and supervi-sors as defined in the Act.5.The Board has considered the objections, theActing Regional Director's report, and the Employ-er'sexceptions,and hereby adopts the ActingRegional Director's findings, conclusions, and rec-ommendations.In our opinion, the exceptions raise no materialand substantial issues of fact or law which warrantreversal of the findings and recommendations of theActing Regional Director.In the course of the Acting Regional Director'sinvestigation, it appears that the Employer submitteda letter distributed by the Petitioner as additionalgrounds for objections not raised in its objections.The Board has repeatedly set aside elections basedon conduct uncovered during the course of itsinvestigation, but not specifically raised in timelyfiled objections.' However, we find that the Employ-er's exceptions raise no material issue that warrantsreversalof the Acting Regional Director. Theevidence offered to the Acting Regional Director insupport of the supplemental objections did notconstituteprima facieevidence which would justifysetting aside the election.2In its exceptions, the Employerassertsthat a lettercontained two statements which support its supple-mental objections. One was a statement in the letterthat "many of the workers at Hacienda earn $43.00more per month than workers at Hanford House."The Employer contends that this statement "consti-tutes improper puffing." The letter was issued onAugust 13, 1973. The election was held on September5, 1973. There is no contention that the Employerwas precluded from making an effective reply for theemployees' evaluation of the alleged "puffing." Theother point urged by the Employer is a statement inthe letter that the "initial fee of $25.00 will be waivedforanyone working at Hanford House on theeffective date of any contract we negotiate." We donot regard this announcement as a basis for settingaside the election.3 Accordingly, we concluded thattheActing Regional Director was not required to2OrleansManufacturing Company,120 NLRB 630;N L.R.B. v O K. VanStorage,Inc,297 F.2d 74 (C A 5, 1961).3 Irwindale Division,Lau Industries,A Divisionof PhillipsIndustries, Inc.,210 NLRB No 42.210 NLRB No. 44 HANFORD HOUSEHEALTH CAREfurther investigate the supplemental objections orconsider them in her report.4CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Hospital&InstitutionalWorkers Local250, Service Employees InternationalUnion,AFL-CIO,has been delegated and selectedby a majorityof the employees of First Health CareCorporation d/b/a Hanford House Health Care in189the unit found above appropriate as their representa-tive for the purposes of collective bargaining andthat, pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all employees insuch unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours ofemployment, and other conditions of employment.4 LazzaraProducts, Inc,178 NLRB 204.